Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed May 31, 2022.
Claims 2 and 10 have been canceled.
Claims 1 and 9 have been amended.
Claims 3-8 and 11-15 are in their original presentation.
Claims 1, 3-9, and 11-15 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 11-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 9) and a machine (claim 1), which are recited as a method and a system that perform the steps and/or functions of: receiving medical care act data, clinical data including an examination result of a patient, medical cost data, and a medical care act and clinical data of a patient to be analyzed; detecting a disease developing event; extracting a correlation between the detected disease developing event and a medical care act based on time series information; calculating an index value indicating medical care quality based on the received medical care act data and clinical data; calculating, by using the medical cost data, costs of a medical care act that relate to a disease name to be analyzed and are generated after a period of the detected disease developing event; extracting, by using at least one of the calculated index value and the calculated costs, the received medical care act and clinical data of the patient to be analyzed and the correlation extracted by the relationship extraction unit, a medical care act to be recommended to the patient to be analyzed, wherein the extraction unit includes a medical care extraction unit that extracts, by using the received medical care act and clinical data of the patient to be analyzed and the correlation extracted by the relationship extraction unit, a future candidate medical care act for the patient to be analyzed, and a candidate extraction unit that extracts a medical care act to be recommended to the patient from the extracted future candidate medical care act by using at least one of the calculated index value and the calculated costs.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of providing treatment recommendations, which is performed by the system detecting a disease developing event, extracting a correlation between the detected disease developing event and a medical care act, and extracting, by using at least one of a calculated index value and calculated costs, the received medical care act and clinical data of the patient to be analyzed and the correlation extracted by the relationship extraction unit, a medical care act to be recommended to the patient to be analyzed. This is managing the interaction between a patient and their medical provider by providing instructions to the medical provider regarding what treatments should be provided to the patient based on the patient’s data, a relationship between an identified disease and possible treatments, and the costs associated with the treatments, and performing additional iterations by performing a similar analysis for selecting a recommended medical care act in the future using at least one of the calculated index value or calculated costs.
Additionally, the limitations reciting performing calculations (i.e., calculating an index value indicating medical care quality based on the received medical care act data and clinical data and calculating costs of a medical care act that relate to a disease name to be analyzed and are generated after a period of the detected disease developing event) are additional limitations that fall into the enumerated category of judicial exceptions of “mathematical concepts”, which are “mathematical relationships, mathematical formulas or equations, mathematical calculations” (MPEP 2106.04(a)). 
Additional limitations that are judicial exceptions are not considered to be sufficient to integrate the judicial exception into a practical application or amount to significantly more than an abstract idea (MPEP 2106.04.II.A.2).

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving medical care act data, clinical data, medical cost data, and a medical care act and clinical data of a patient are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be data of specific types (e.g., medical care act data, clinical data including an examination result of a patient, medical cost data, a medical care act and clinical data of a patient to be analyzed) and steps specifying the selection of specific data types for performing analysis (e.g., basing the index value on the received medical care act data and clinical data, using the medical cost data to calculate costs of a medical care act that relate to a disease name to be analyzed, and extracting a medical care act by using at least one of the calculated index value and the calculated costs, the received medical care act and clinical data of the patient to be analyzed, and the correlation extracted by the relationship extraction unit) are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as an arithmetic device that executes a predetermined processing and a storage device connected to the arithmetic device, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system with a processor and a memory.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as reciting the analysis of an effect of a medical care act being implemented by a computer, and reciting each of the functions as being performed by a computer component specifically recited to perform the functions, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (receiving the different types of data if the data is accessed from a memory), sending and receiving data over a network (receiving the different types of data if the data is transmitted over a network from another device), electronic recordkeeping, or performing repetitive calculations (calculating the index values and the costs). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the system with an arithmetic device and a storage device connected to the arithmetic device, one or more processors and one or more non-transitory computer-readable storage media) are all generically recited components (see specification, pg. 14-15). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer receiving data, performing calculations based on the received data, and providing a medical care provider with treatment recommendations for a patient based on the received data and the calculations. This is a generic computer system performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 3-8 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-8 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claim 2 recites additional limitations that serve to describe an additional iteration of the abstract idea by performing a similar analysis for selecting a recommended medical care act in the future using at least one of the calculated index value or calculated costs. This is instructions to repeat the process in claim 1 for a future time period.
Claim 3 recites additional limitations that serve to describe mere data gathering (receiving a selection of a medical care act serving as a starting point) and selecting by type or source the data to be manipulated (basing the extracted future medical care act on a comparison result between a predetermined threshold and a statistical value of a relative period). Mere data gathering and selecting by type or source the data to be manipulated are types of insignificant extra-solution activity (MPEP 2106.05(g)). Additionally, the comparison between a predetermined threshold and a statistical value of a relative period is an example of an additional judicial exception (a mathematical concept) because it is identifying a mathematical relationship between two types of data.
Claims 4-6 and 8 recite additional limitations that serve to select by type or source the data to be manipulated because it is providing instructions on what data is to be selected for presentation and necessary data outputting. Selecting by type or source the data to be manipulated and necessary data outputting are types of insignificant extra-solution activity (MPEP 2106.05(g)). Additionally, the screen processing unit is a generic computer component (see specification, pg. 13).
Claim 7 recites additional limitations that serve to provide a further description of a judicial exception by describing how the threshold is to be determined.
Claims 11-15 are ultimately dependent from Claim(s) 9 and includes all the limitations of Claim(s) 9. Therefore, claim(s) 11-15 recite the same abstract idea of certain methods of organizing human activity of claim 9.
Claims 11-15 recite additional limitations that are the same or substantially similar to the additional limitations recited in claims 3-5 and 7-8, respectively. Therefore, claims 10-15 are rejected under 35 USC 101 for the same reasons as claims 3-5 and 7-8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeb (US PG Pub. 2017/0169171).

Claim 1
	Regarding claim 1, Loeb discloses
An analysis system that analyzes an effect of a medical care act and is implemented by a computer including an arithmetic device that executes a predetermined processing and a storage device connected to the arithmetic device, 
Abstract, “A method for identifying diagnostic and therapeutic options for medical conditions. The method includes obtaining, from patient data in electronic health records, a diagnoses statistics database that includes statistical distributions of values of action results associated with diagnoses, and for each action result, a benefit of using the action result for disambiguating pairs of diagnoses.”
The analysis system comprising: one or more processors and one or more non-transitory computer-readable storage media, the non-transitory computer-readable storage media having stored thereon at least:
Par. [0172], “Embodiments of the technology may be implemented on a computing system. Any combination of mobile, desktop, server, embedded, or other types of hardware may be used. For example, as shown in FIG. 10, the computing system (1000) may include one or more computer processor(s) (1002), associated memory (1004) (e.g., random access memory (RAM), cache memory, flash memory, etc.), one or more storage device(s) (1006) (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory stick, etc.), and numerous other elements and functionalities.”
Par. [0173], “Software instructions in the form of computer readable program code to perform embodiments of the technology may be stored, in whole or in part, temporarily or permanently, on a non-transitory computer readable medium such as a CD, DVD, storage device, a diskette, a tape, flash memory, physical memory, or any other computer readable storage medium. Specifically, the software instructions may correspond to computer readable program code, that when executed by a processor(s), is configured to perform embodiments of the technology.”
An input unit that receives medical care act data, clinical data including an examination result of a patient, medical cost data, and a medical care act and clinical data of a patient to be analyzed
Par. [0018], “Methods in accordance with one or more embodiments of the invention include the preparation and compilation of a statistical database from individual electronic health records that may contain formally defined identification terms for various clinical diagnoses, various diagnostic and therapeutic procedures, and the results of those procedures as reported for a large number of patients. The methods in accordance with one or more embodiments of the invention further include the iterative, quantitative evaluation of the anticipated efficacy of alternative diagnostic, preventive and/or therapeutic procedures. These evaluations may consider the prior information already available about the patient and his or her medical condition(s) as well as the costs of the alternative procedures, where costs may consider factors including financial expense, temporal delay and/or risk of adverse events.”
An event detection unit that detects a disease developing event
Par. [0027], “Continuing with the discussion of FIG. 1A, the system (100) further includes a differential diagnosis generation engine (140), in accordance with an embodiment of the invention. The differential diagnosis generation engine (140), in accordance with one or more embodiments of the invention, establishes a differential diagnosis for the patient being seen by the physician (190). The differential diagnosis, in accordance with an embodiment of the invention, includes a set of diagnoses with associated probabilities that they would be judged to be a condition of the patient according to the current standard of practice of medicine. These probabilities would be computed from the electronic health record database (110) by Bayesian inference based on initial information available about the patient including data collected from the patient and/or the patient's electronic health record.”
Par. [0071], “In Step 304, a differential diagnosis with associated probabilities is obtained for the patient, based on the patient information obtained in Step 302. The differential diagnosis, in accordance with an embodiment of the invention, includes a set of some or all possible causes of the patient's chief complaint, based on the content of the health record database. In other words, any diagnosis, D.sub.n, that exists in any one of the electronic health records in the health record database may be included in the differential diagnosis. Each of the diagnoses included in the differential diagnosis are accompanied by a probability, P(D.sub.n), indicating the likeliness of the diagnosis, D.sub.n, being the condition of the patient. A diagnosis may be excluded from the differential diagnosis if its probability is below a consideration threshold P.sub.consideration, thus limiting the number of diagnoses in the differential diagnosis to reasonably likely diagnoses. A detailed description of Step 304 is provided below, with reference to FIG. 5.”
See also Par. [0078], which describes using the probabilities of the differential diagnoses and any confirmed diagnoses to determine which diseases should be analyzed when determining which treatments should be recommended.
A relationship extraction unit that extracts a correlation between the detected disease developing event and a medical care act based on time series information
Par. [0028], “In one embodiment of the invention, the system (100) also includes a benefit analysis engine (150). The benefit analysis engine (150), in accordance with one or more embodiments of the invention, identifies clinical actions that have a largest benefit for the disambiguation of the differential diagnosis, based on information obtained from the diagnoses statistics database (130), or directly from the electronic health records database (110). To perform the disambiguation, the differential diagnosis generation engine (140) executes software instructions in the form of non-transitory computer readable program code described in detail below, with reference to FIG. 6.”
Par. [0072], “In Step 306, actions that have the largest benefit for disambiguation of the differential diagnosis are identified, based on information stored in the diagnoses statistics database.”
This shows that there is an identified relationship between a disease and a medical care act because the system identified some form of benefit to the patient based on the different possible actions.
Par. [0121], “Risks and delays may be converted into dollar-denominated costs by monetizing their consequences to the patient. This requires converting time and morbidity into money. Such a conversion is well-known to the healthcare insurance industry, which uses Quality Adjusted Life Years (QALYs) to evaluate the relative outcomes of various treatments that have different monetary costs. The beneficial effects of a treatment of a condition might be to improve the quality of a patient's remaining natural life or to delay death from a fatal disease or both. Any delay in diagnosing the condition and instituting treatment would delay those benefits.”
Par. [0122], “When benefits accrue at different times, it is common practice in economics to apply a discount factor, such that future benefits are valued less highly than immediate benefits. In one embodiment of the invention, a discount factor may be introduced into the computation of costs and benefits. That value of that discount factor may be systematically varied in order to evaluate different types of healthcare.”
An evaluation index calculation unit that calculates an index value indicating medical care quality based on the received medical care act data and clinical data
Par. [0028], “In one embodiment of the invention, the system (100) also includes a benefit analysis engine (150). The benefit analysis engine (150), in accordance with one or more embodiments of the invention, identifies clinical actions that have a largest benefit for the disambiguation of the differential diagnosis, based on information obtained from the diagnoses statistics database (130), or directly from the electronic health records database (110). To perform the disambiguation, the differential diagnosis generation engine (140) executes software instructions in the form of non-transitory computer readable program code described in detail below, with reference to FIG. 6.”
Par. [0030], “In one embodiment of the invention, the user interface (180) facilitates the efficient addition of information to the patient's electronic health record by presenting the physician with lists of the most relevant potential diagnoses and most useful actions for diagnosis and/or treatment, and by providing means for the physician to select one or more of the presented diagnoses and/or actions.”
Par. [0057], “Subsequently, in accordance with one or more embodiments of the invention, the system determines possible actions and associated benefits and costs, based on the information available about the patient and based on statistical data obtained from the diagnoses statistics database. Actions determined by the system may be any kind of clinical actions, including any kind of diagnostic and therapeutic actions.”
Par. [0072], “In Step 306, actions that have the largest benefit for disambiguation of the differential diagnosis are identified, based on information stored in the diagnoses statistics database.”
This shows that there is some value assigned to the benefit to the patient based on the treatment actions because the system has the ability to quantify which treatment actions have the largest benefit.
A cost calculation unit that calculates, by using the medical cost data, costs of a medical care act that relate to a disease name to be analyzed and are generated after a period of the detected disease developing event
Par. [0029], “The system (100) further includes a cost analysis engine (160), in accordance with an embodiment of the invention. The cost analysis engine (160), in accordance with one or more embodiments of the invention, obtains the cost associated with selected actions. The actions for which a cost is calculated may be selected from the actions previously identified by the benefit analysis engine. Various costs beyond financial costs may be considered. To perform the cost calculation, the cost analysis engine (160) executes software instructions in the form of non-transitory computer readable program code described in detail below, with reference to FIG. 7.”
Par. [0073], “In Step 308, costs, associated with actions identified in Step 306, are obtained. Costs may be defined broadly to include monetary expense, temporal delay and/or risk of adverse events, and costs may be uniquely defined for a given patient, or geographically.”
An extraction unit that extracts, by using at least one of the calculated index value and the calculated costs, the received medical care act and clinical data of the patient to be analyzed and the correlation extracted by the relationship extraction unit, a medical care act to be recommended to the patient to be analyzed
Par. [0034], “The benefit vs. cost visualization interface (184) may be relied upon by the physician (190) to obtain information regarding clinical actions and their associated costs, obtained as described below with reference to FIGS. 3-7. The benefit vs cost visualization interface (184) may include control elements that enable the physician (190) to manipulate the displayed content. For example, controls may exist to display results in a particular order, e.g., sorted by cost and/or by benefit, to apply filters to enabling the physician to eliminate certain results, to perform a search for a particular result, etc.”
Par. [0074], “In Step 310, a summary of the actions is generated, based on the associated benefits and/or costs. The summary may include actions of a largest benefit, as determined in Step 306, or alternatively, the summary may include actions that are selected based on a highest benefit vs. cost ratio. The actions may be sorted by benefit or by benefit vs. cost. A set number of actions or any number of actions that provide at least a set minimum benefit or alternatively, have at least a minimum benefit vs cost ratio, may be included in the summary.”
Wherein the extraction unit includes a medical care act extraction unit that extracts, by using the received medical care act and clinical data of the patient to be analyzed and the correlation extracted by the relationship extraction unit, a future candidate medical care act for the patient to be analyzed, and
Par. [0131], “The effective cost may be evaluated using a branching, non-recursive Markov chain model, which prorates and then integrates all the costs of the current and future steps according to their probabilities of being incurred.”
Fig. 8 shows an example of the different probabilities associated with each of the diagnoses, initial actions, and future actions.
A candidate extraction unit that extracts a medical care act to be recommended to the patient from the extracted future candidate medical care act by using at least one of the calculated index value and the calculated costs
Par. [0135], “The most likely costs of taking either of the two available actions starting at initial State 1 may now be compared. The probability weighted total cost of starting with action 1 is 0.2*(C1.A+C2.A)+0.3*(C1.B+C2.B)+0.5*C1.C. The probability weighted total cost of starting with action 2 is 0.2*C2.A+0.3(C2.B+C1.B)+0.5(C2.C+C1.C). The benefits of starting with each action when in state 1 as computed by the method described in FIG. 6 can now be combined with the most likely costs of starting with each action as just computed by the exemplary implementation of a cost algorithm to arrive at a benefit/cost ranking that determines the order of the available actions as presented to physician. The Markov chain representing the actual states of actual patients with actual conditions and a richer set of available actions and results will usually be substantially more complex than this highly idealized example. Those skilled in the art will appreciate that the method of FIG. 7 is not limited to the example of FIG. 8.”

Claim 3
	Regarding claim 3, Loeb discloses all the limitations of claim 2. Loeb further discloses
The input receives a selection of a medical care act serving as a starting point of a relative period from medical care acts executed on a presented patient to be analyzed
Par. [0131], “It may be advantageous first to select those actions that have already been determined to have high benefits, in order to limit the amount of computing power required to estimate the effective cost of each such action. The consequences of a given risk or delay may depend on the actual condition(s) of the patient, including the as-yet-unknown condition that is the subject of the differential diagnosis. For example, it may be much more important immediately to treat one condition than another, so delays from testing have different costs for patients with each of those conditions. The effective cost may be evaluated using a branching, non-recursive Markov chain model, which prorates and then integrates all the costs of the current and future steps according to their probabilities of being incurred.”
Par. [0132], “Suppose that diagnostic action 1 and action 2 both have substantial benefit as defined above, i.e., they both lead to a definitive diagnosis in which the probability exceeds 99% for at least one diagnosis (i.e. P.sub.conclusion=0.99). The graphs show the probability density functions for obtaining a given value of the result of an action (abscissa) for patients in the electronic health record database who actually had conditions A, B or C. It can be seen that action 1 is likely to distinguish condition C from A and B but not A and B from each other (large overlap), while action 2 is likely to distinguish condition A from B and C but not B and C from each other.”
The medical care act extraction unit extracts a future candidate medical care act based on a comparison result between a predetermined threshold and a statistical value of a relative period between the selected medical care act serving as the starting point and the extracted candidate medical care act
Par. [0133]-[0134] describes the different scenarios calculated by the system. Based on the probabilities of the different diagnoses, the actions are determined based on optimizing the benefits when compared with the costs. 
Par. [0073], “In Step 308, costs, associated with actions identified in Step 306, are obtained. Costs may be defined broadly to include monetary expense, temporal delay and/or risk of adverse events, and costs may be uniquely defined for a given patient, or geographically. These costs may change over time or through the course of the diagnostic process. Costs include, but are not limited to money and time to perform the action and perhaps a delay before results can be obtained and, in some cases, non-insignificant risks of harm that the action itself might cause.”
Par. [0122], “When benefits accrue at different times, it is common practice in economics to apply a discount factor, such that future benefits are valued less highly than immediate benefits. In one embodiment of the invention, a discount factor may be introduced into the computation of costs and benefits. That value of that discount factor may be systematically varied in order to evaluate different types of healthcare. For example, a large discount factor will cause the computations described below to weight more heavily the immediate consequences of a given action, which may tend to prioritize actions that would solve the patient's current complaint. Conversely, a small discount factor will cause the computations described below to weight more heavily those actions that might reduce costs or provide benefits over the lifetime of the patient, which may be more appropriate as part of a general consultation with a well-patient.”
The use of a discount factor when determining the benefits based on the difference in time between subsequent actions factors in the relative period between the selected starting point (i.e., the first act to be performed) and the extracted candidate medical care act (i.e., the possible subsequent care acts).

Claim 4
	Regarding claim 4, Loeb discloses all the limitations of claim 3. Loeb further discloses
The input unit presenting a medical care act having a high importance degree among the medical care acts executed on the patient to be analyzed
Par. [0131], “It may be advantageous first to select those actions that have already been determined to have high benefits, in order to limit the amount of computing power required to estimate the effective cost of each such action.”

Claim 5
	Regarding claim 5, Loeb discloses all the limitations of claim 1. Loeb further discloses
A screen configuration processing unit that generates screen data for outputting the medical care act of the patient to be analyzed that is received by the input unit and the medical care act extracted by the extraction unit 
Par. [0034], “The benefit vs. cost visualization interface (184) may be relied upon by the physician (190) to obtain information regarding clinical actions and their associated costs, obtained as described below with reference to FIGS. 3-7. The benefit vs cost visualization interface (184) may include control elements that enable the physician (190) to manipulate the displayed content. For example, controls may exist to display results in a particular order, e.g., sorted by cost and/or by benefit, to apply filters to enabling the physician to eliminate certain results, to perform a search for a particular result, etc.”
Par. [0136], “The physician may use any or all of the types of information illustrated in FIG. 8 to decide which action to pursue. The physician might simply embark on the path with the highest benefit/cost as predicted by this statistical analysis. Alternatively, he/she might choose another path based on individual risk factors, personal professional experience or diagnostic hunches, in which case it may be advantageous to visualize all of the Markov chains and their anticipated benefits and costs at each anticipated state in order to make sure that possible diagnoses or costs have not been overlooked.”

Claim 7
	Regarding claim 7, Loeb discloses all the limitations of claim 3. Loeb further discloses
The medical care act extraction unit sets the threshold using the statistical value of the relative period
Par. [0122], “When benefits accrue at different times, it is common practice in economics to apply a discount factor, such that future benefits are valued less highly than immediate benefits. In one embodiment of the invention, a discount factor may be introduced into the computation of costs and benefits. That value of that discount factor may be systematically varied in order to evaluate different types of healthcare. For example, a large discount factor will cause the computations described below to weight more heavily the immediate consequences of a given action, which may tend to prioritize actions that would solve the patient's current complaint. Conversely, a small discount factor will cause the computations described below to weight more heavily those actions that might reduce costs or provide benefits over the lifetime of the patient, which may be more appropriate as part of a general consultation with a well-patient.”
A discount factor applied to the benefit derived from a treatment determined based on the delay in the treatment is a statistical value of the relative period between the selected first care act and the extracted second care act

Claim 8
	Regarding claim 8, Loeb discloses all the limitations of claim 3. Loeb further discloses
A screen configuration processing unit that generates screen data in a manner in which medical costs of the extracted medical care act are capable of being compared between a group having a long relative period and a group having a short relative period
Par. [0135], “The most likely costs of taking either of the two available actions starting at initial State 1 may now be compared. The probability weighted total cost of starting with action 1 is 0.2*(C1.A+C2.A)+0.3*(C1.B+C2.B)+0.5*C1.C. The probability weighted total cost of starting with action 2 is 0.2*C2.A+0.3(C2.B+C1.B)+0.5(C2.C+C1.C). The benefits of starting with each action when in state 1 as computed by the method described in FIG. 6 can now be combined with the most likely costs of starting with each action as just computed by the exemplary implementation of a cost algorithm to arrive at a benefit/cost ranking that determines the order of the available actions as presented to physician.”
Par. [0121]-[0122] describe the use of discount factors that can adjust the benefits of certain treatments based on time delays. The use of this discount factor would serve to adjust the benefits provided by each sequence of treatments based on the amount of time taken to provide the treatments. 
This discount factor can be adjusted to that it either favors sequences of treatments that minimize the delays (i.e., a large time discount that favors shorter periods of time, par. [0122], “For example, a large discount factor will cause the computations described below to weight more heavily the immediate consequences of a given action, which may tend to prioritize actions that would solve the patient's current complaint.”) or sequences of treatments that maximize the benefits and/or reduce costs (i.e., a low discount factor that would favor treatment sequences with greatest benefits v. costs ratio, par. [0122], “Conversely, a small discount factor will cause the computations described below to weight more heavily those actions that might reduce costs or provide benefits over the lifetime of the patient”).

Claim 9
	Claim 9 is a method claim that recites an analysis method for analyzing an effect of a medical care act by a computer that comprises method steps that are the same or substantially similar to the functions of the system of claim 1. *** teaches the following limitations not addressed by the rejection of claim 1:
An analysis method for analyzing an effect of a medical care act by a computer
Abstract, “A method for identifying diagnostic and therapeutic options for medical conditions… The method further includes identifying, based on the benefits of action results obtained for pairs of diagnoses, actions that have a largest benefit for disambiguation of the differential diagnosis, and providing a subset of actions, selected from the actions, and associated benefits to a physician.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 11-15
	Claims 11-15 are method claims that ultimately depend from claim 9 and recite limitations that are the same or substantially similar to the additional limitations of claims 3-5 and 7-8, respectively. Please refer to the rejections of claims 9 and 3-5 and 7-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeb.

Claim 6
	Regarding claim 6, Loeb discloses all the limitations of claim 3. However, Loeb does not explicitly teach
A screen configuration processing unit that generates screen data for outputting a variance of the relative period
Loeb does teach
A screen configuration processing unit that generates screen data for outputting data indicative of costs
Par. [0031], “Generally, the user interface may include a GUI that displays information on a display device, such as a computer monitor or a touchscreen on a handheld computer device. The GUI may include various GUI tools that organize what data is shown as well as how data is presented to a user. Furthermore, the GUI may present data directly to the physician, e.g., data presented as actual data values through text, or rendered by the computing device into a visual representation of the data, such as through visualizing a data model.”
Par. [0034], “For example, controls may exist to display results in a particular order, e.g., sorted by cost and/or by benefit, to apply filters to enabling the physician to eliminate certain results, to perform a search for a particular result, etc.”
The ability to determine a variance of the data processed by the system
Par. [0079], “The significance of any particular datum D tends to depend on how far it lies from the range of data that would be obtained from healthy, comparable individuals, which range may be expressed by a mean M.sub.H and a standard deviation S.sub.H. The signed, relative magnitude of the deviation of D from healthy is given by (D−M.sub.H)/M.sub.H, which can be expressed as a multiple of the variance (S.sub.H/M.sub.H), resulting in a normalization function: (D−M.sub.H)/S.sub.H. The result values from healthy, comparable individuals required to compute M.sub.H and S.sub.H may be obtained by identifying from the electronic health record database (110) the electronic health records (112) of individual patients whose condition is identified as “well-patient” or a similar diagnosis indicating the absence of disease or abnormality. Values expressed in these signed, normalized units will directly reflect the number of standard deviations away from healthy in either the positive or negative direction. Accordingly, while this may not be specifically indicated, normalizations may be performed on any data that are processed when performing any of the subsequently described operations.
Processing by the system cost data, wherein data indicative of the value of the relative period is one of the costs
Par. [0073], “In Step 308, costs, associated with actions identified in Step 306, are obtained. Costs may be defined broadly to include monetary expense, temporal delay and/or risk of adverse events, and costs may be uniquely defined for a given patient, or geographically.”
The temporal delay would be the relative period because the temporal delay is the length in time it takes for the procedure to be performed. If multiple actions are required, the difference in time from the first action and the second action would be the temporal delay for the second action.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Loeb the ability to combine the features that allow the system to display cost data, normalize data as a function of the variance, and use cost data that is indicative of the relative period between the selected first action and the extracted second action, each of which is taught by Loeb, because the temporal delays can have a negative effect that reduces the benefits that might be gained from an act (par. [0121]-[0122]), displaying cost data allows the user to filter the results based on costs to the patient might offset the benefits (par. [0034]), and displaying results as a normalized multiple of the variance of the set of data makes it easier to compare the impact of the different costs (e.g., allows for the comparison of the impact of temporal delays against financial costs) (par. [0079], [0120]).

Response to Arguments
Claim Interpretation
The amendments made to the claims make it clear that there is a structure associated with the units that were originally interpreted under 35 USC 112(f). Therefore, the claims will no longer be interpreted under 112(f).

112(b)
Applicant’s arguments, see Remarks, filed May 31, 2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-8 have been withdrawn. 

101 Rejections
Applicant's arguments filed May 31, 2022, have been fully considered but they are not persuasive.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the rejections.

The Applicant asserts that “an ‘invention’s ability to run on a general purpose computer does not automatically doom the claim’”. However, the Applicant makes no showing as to why the present claims are similar to the claims at issue in Enfish. 
The claims in Enfish were directed towards a relational database structure that improved the computer’s ability to access information. This improved the general purpose computer’s ability to function, so it was determined that the claims provided an improvement to technology. However, the present claims do not provide any similar showing in the ability to improve the functionality of the computer. Rather, it is using the computer as a tool to implement the abstract idea by analyzing past patient data and recommending care acts for a patient, at least partially through the use of mathematical concepts. Further, there is no showing the problem being solved is a problem rooted in the technology of prior art systems.
Because claimed invention does not provide an improvement to the functionality of a general purpose computer similar to the claims in Enfish, the argument that they should be determined patent-eligible, even though they are operated on a general purpose computer, are not persuasive.

Prior Art Rejections
Applicant's arguments filed May 31, 2022, have been fully considered but they are not persuasive.

The Applicant asserts that the cited reference does not teach all of the limitations of the claims. The arguments in support of this assertion are not persuasive.
With respect to the argument that the Loeb reference does not teach a disease developing event, this argument is not persuasive.
The Applicant asserts that, because Loeb discloses embodiments that include developing differential diagnoses, Loeb cannot teach a disease developing event (Remarks, pg. 17). However, in order to determine which possible diagnoses should be considered, the Loeb reference has to access the patient’s records and identify information that would be indicative of a disease diagnosis (including indications of confirmed disease diagnoses in the patient’s electronic health record) or at least could be used in determining a likelihood of a potential disease diagnosis. This is analyzing the patient records for events that indicate the patient has a particular disease, therefore, it is identifying disease developing events.

With respect to the argument that the Loeb reference does not address the quality of care, this argument is not persuasive.
The Loeb reference discusses taking into account both the “benefits and costs” associated with possible actions (Par. [0057]). The specification does not give an explicit definition of what is considered to be quality of care, but it does discuss how “[a] high-quality medical care providing system can be constructed by providing incentives and penalties according to effects and effectiveness of diagnosis and treatment acts or measures that are extracted by analyzing data.” (specification, pg. 1-2). Based on this passage, an interpretation of quality of care as being a measure of the benefits provided from the care is within the broadest reasonable interpretation (BRI) of the claimed invention in light of the specification (see MPEP 2111, which states “During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”). Further, in order to determine a calculated cost to benefit index as described in Loeb, there must be some way that the benefits would be quantified (see Loeb, par. [0119], “The physician's decision to pursue one of the possible actions that he/she might undertake may be informed by maximizing the ratio of benefit to cost, thereby maximizing the efficiency of health care delivery. Because any given action may be associated with multiple results, the benefit of an action represents the sum of the benefits of its various results. The efficiency of an action is this sum of benefits divided by the cost of the action.”).
Because Loeb discusses how both the benefits and the costs of the possible actions need to be taken into consideration when determining which actions should be taken, Loeb does disclose taking the quality of the act being taken into consideration.

With respect to the arguments that the Loeb reference does not disclose “a candidate extraction unit that extracts a medical care act to be recommended to the patient from the extracted future candidate medical care act by using at least one of the calculated index value and the calculated costs”, these arguments are not persuasive.
The Applicant argues that “Loeb only focuses on acts that will diagnose the patient condition, not treat a disease established from a disease determining event.” (Remarks, pg. 18). This is not correct.
Although many of Loeb’s examples discuss actions that diagnose a disease, Loeb clearly states that it can be used for both diagnostic and treatment actions (Loeb, Par. [0018], “The methods in accordance with one or more embodiments of the invention further include the iterative, quantitative evaluation of the anticipated efficacy of alternative diagnostic, preventive and/or therapeutic procedures.”; Par. [0042], “An action may include any possible interactions of the physician with the patient, including but not limited to asking a question, performing a test, making an observation, ordering a diagnostic test or prescribing and/or administering a specific treatment or preventive measure.”
Further, the specification does not limit the medical care acts solely to treatment acts to be provided to the patient. The specification often describes the medical care act as a “diagnosis and treatment act” (see specification, pg. 10, “When the medical care service provider (for example, a doctor) requests the diagnosis and treatment act and measure economic value evaluation system to recommend a medical care act (5), the IT evaluation service provider (the diagnosis and treatment act and measure economic value evaluation system) transmits the recommended diagnosis and treatment act to the medical care service provider (6).” [emphasis added]; pg. 11, “However, the present system can recommend a cost effective medical care act even if the disease developing period is not accurately known. When calculating cost effectiveness of a diagnosis and treatment act, information of a plurality of separated databases is complemented without accessing detailed information, and cost effectiveness of a target disease can be accurately extracted.” [emphasis added]). This shows that the claimed invention is not solely directed towards identifying treatment acts after having diagnosed a patient, and any such interpretation would not be required using the broadest reasonable interpretation of the claims in light of the specification.

	For at least the foregoing reasons the arguments against the 102 rejections of the claims under Loeb are not persuasive, and the 102 rejections will be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/            Primary Examiner, Art Unit 3686